jfourtf) Court of ^pealsf
                                        ^an ^Intonio, ®exa£(

                                                 July 31,2013

                                            No. 04-13-00083-CV


                          HALE LAND AND CATTLE COMPANY, INC.,
                                                   Appellant

                                                       V.



   SILVARIS CORPORATION, d/b/a Low Grande Lumber and Alcalosa Forwarding, Inc.,
                                 Appellees

                   From the 293rd Judicial District Court, Maverick County, Texas
                                    Trial Court No. 08-12-24038-MCV
                             Honorable Cynthia L. Muniz, Judge Presiding

                                            No. 04-13-00320-CV


                      IN RE HALE LAND AND CATTLE COMPANY, INC.

                                     Original Mandamus Proceeding'

                                                   ORDER


       Appellant, Hale Land and Cattle Company, Inc. filed an interlocutory appeal in this
proceeding which was assigned Cause Number 04-13-00083-CV. As relator. Hale Land and Cattle
Company, Inc. subsequently filed its petition for writ of mandamus which was assigned Cause
Number 04-13-00320-CV, and consolidated with the interlocutory appeal by order of this court on
May 23, 2013.

       In accordance with this court's opinion of this date, we AFFIRM the trial court's order
granting realignment of the parties for purposes of trial.

       Having considered Hale Land and Cattle Company, Inc.'s petition for writ of mandamus
the court is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See Tex. R. App. P. 52.8(a).


' This proceedingarises out of Cause No. 08-12-24038-MCV, styled Silvaris Corporation, D/B/A Low Grade Lumber
and Alcalosa Forwarding, Inc. v. Hale Land and Cattle Company, Inc., pending in the 293rd Judicial District Court,
Maverick County, Texas, the Honorable Cynthia L. Muniz presiding.
                                                                04-13-00083-CV 8c 04-13-00320-CV




       It is further ORDERED that appellees/real parties in interest Silvaris Corporation D/B/A
Low Grade Lumber and Alcalosa Forwarding, Inc. recover their costs of appeal from
appellant/relator Hale Land and Cattle Company, Inc.

       It is so ORDERED on July 31, 2013.




                                                          Rebeca C. Martinez, ^stice
       IN WITNESS WHEREOF, I have hereunto set my hand^and affixe^ the seal'oFthe said
court on this^^ilBt'day/^f July, 2013.

      5- O/      ^
     |o/,
     |*\                 /*!




                                             -2-